



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who
    contravenes subsection 110(1) (identity of offender not to be published), 111(1)
    (identity of victim or witness not to be published), 118(1) (no access to
    records unless authorized) or 128(3) (disposal of R.C.M.P. records) or section
    129 (no subsequent disclosure) of this Act, or subsection 38(1) (identity not
    to be published), (1.12) (no subsequent disclosure), (1.14) (no subsequent
    disclosure by school) or (1.15) (information to be kept separate), 45(2)
    (destruction of records) or 46(1) (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary
    conviction.






CITATION:
R. v. H.A., 2011 ONCA 745



DATE: 20111128



DOCKET: C51587



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Juriansz JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



H.A.
(A Young Person)



Appellant



Victor Giourgas and Theo Sarantis, for the appellant



Nadia Thomas, for the respondent



Heard and endorsed: November 24, 2011



On appeal from conviction entered by Justice Fern M. Weinper
          of the Ontario Court of Justice, dated October 22, 2009 and sentence imposed
          dated January 5, 2010.



APPEAL BOOK ENDORSEMENT



[1]

In our view, the evidence of s. 21(1) party liability was overwhelming.
    Leaving aside the earlier events which themselves strongly point to a plan to rob,
    the events at the scene show beyond doubt that the appellant approached the
    victim knowing of the plan to rob. As found by the trial judge, this was not
    mere presence but at least encouragement by menacing the victim.

[2]

There was circumstantial evidence that the appellant knew the principal
    offender was in possession of the imitation of a gun before the robbery at the
    victims vehicle, given that R.M. who was with the appellant and the principal
    offender saw the gun at the garbage chute. Given the other findings, there was
    ample evidence of s. 21(2) liability for the gun offence.

[3]

Accordingly, the appeal from conviction is dismissed. The sentence appeal
    is dismissed as abandoned.


